Per Curiam.
This is an action between heirs-at-law and devisees of Paul Schminke, deceased, for an accounting and for distribution of part of the estate of decedent, and involves the amount due to one of the heirs and devisees of decedent and the amount due from her because of certain advancements made to her by the widow and executrix, pursuant to certain provisions of the will of Paul Schminke, deceased.
*4No new question of law is presented, and from an examination of the record we are convinced that the trial court made a correct disposition of all the issues and rendered a judgment according to the legal and equitable rights of the respective párties, except in the following particulars:
There was an error made in computing the amount of interest due from appellant Josephine W. Brandt, she being charged with $17.84, as interest, more than was due, and.also an item of $112, which was due to Josephine W. Brandt from the estate of her mother, and which was incorrectly applied upon her indebtedness to the estate of Paul Schminke, deceased. Appellant is entitled to these two corrections.
In all other respects, the judgment of the district court is affirmed, and the cause is remanded, with directions to modify the judgment in accordance with this opinion. -
Affirmed as modified.